NEBEKER, Chief Judge,
concurring:
I concur in the result, but I am not sanguine that the part of the opinion addressing new and material evidence will aid individuals dealing with reopening in the task of sorting through the myriad efforts by older veterans to resurrect their claims. My concurrence is based on what I believe the reasoning of the Court should be in this regard, which is:
A reopening analysis requires that the currently submitted evidence be presumed credible for purposes of deciding whether it is new and material, and, if so, whether it is possibly productive of a different result. Combining the two questions of materiality and possible different result, as the Court’s opinion does (opinion at 14), is a legal impossibility. New evidence can be material, but of such de minimis weight that it could not possibly produce a different result.
This currently presented evidence must be viewed in light of all previously submitted evidence, i.e., that which was considered in a final denial on the merits and any evidence submitted thereafter in an unsuccessful earlier effort at reopening. The latter evidence is to be presumed truthful for the reopening inquiry, but, as with the current evidence, is then subject to a determination of relevance again, and, if so, of its credibility if the former disposition is reviewed on reopening.